In the petition it appears that in a justice's court in the county of Tulare, a complaint was filed, wherein petitioner was charged with unlawful possession of intoxicating liquor, a misdemeanor. He pleaded not guilty and was tried and convicted.
[1] The evidence was in the form of certain stipulations of fact. Petitioner claims that the court was without jurisdiction to render its judgment against petitioner, and that the imprisonment (for nonpayment of the imposed fine) is illegal in this, that the mere possession of intoxicating liquor is not a crime, but that it must be charged and proved that the possession was accompanied by some unlawful *Page 60 
intent. In a habeas corpus proceeding the question of insufficiency of evidence to warrant conviction cannot be considered. (In re Jacobs, 175 Cal. 661 [166 P. 801]; In reHorr, 177 Cal. 721 [171 P. 801]; In re Williams, 183 Cal. 11
[190 P. 163].)
[2] The case is thus reduced to the point where the only question relates to the sufficiency of the complaint to charge the commission of a misdemeanor. There is nothing in the petition to indicate that the complaint failed in any essential element required in charging the commission of a public offense. Where the charge is that of unlawful possession of intoxicating liquor, it is not necessary to negative any of the exceptions which, if they existed, would make the possession lawful. (People v.Cencevich, 64 Cal.App. 39, 44 [220 P. 448].)
The petition is denied.
Houser, J., and York, J., concurred.